 G. M. MECHANICAL, INC. 35G. M. Mechanical, Incorporated and Sheet Metal Workers™ International Association, Local 33, AFLŒCIO. Cases 8ŒCAŒ28494 and 8ŒCAŒ28689 (formerly 9ŒCAŒ34163) August 11, 1998 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On February 5, 1998, Administrative Law Judge Robert T. Wallace issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed an answering brief and a mo-tion to strike portions of the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions and to adopt the recommended Order.                                                                                                                                                        1 The General Counsel moves to strike from the Respondent™s ex-ceptions and brief any statements of fact and arguments based on statements allegedly made in an affidavit by Supervisor Doug Neuman.  Neuman was a key participant in the Respondent™s termination of em-ployees David Mains and Terry Matthews, which we find unlawful.  In attempting to introduce the affidavit, the Respondent™s counsel in-formed the judge that he had spoken with Neuman by telephone before the hearing and that Neuman had said that he could not testify because he was starting a new job on the date of the hearing.  The Respondent did not establish that it was unable to procure Neuman™s attendance by process or other reasonable means.  Accordingly, the judge sustained the General Counsel™s objection to the introduction of Neuman™s affi-davit.  We affirm the judge™s ruling.  Accordingly, we grant the General Counsel™s motion to strike from the Respondent™s exceptions any statements allegedly made by Neuman in the rejected affidavit and any argument based on such statements.   2 In adopting the judge™s conclusion that the Respondent unlawfully discharged Mains and Matthews, we find it unnecessary to rely on the inference drawn by the judge from the Respondent™s failure to call Neuman as a witness, i.e., the inference that Neuman™s testimony would not have supported testimony by the Respondent™s witnesses.  Member Fox and Member Brame agree with the judge™s finding that Matthews was discharged in violation of Sec. 8(a)(3).  They note that the judge found that Matthews and Mains picketed the Respondent™s main entrance carrying signs bearing the legend ﬁSheet Metal Workers Local 33 Protests Against Substandard Wages.ﬂ  He further found that Supervisor Neuman asked why they were picketing and Mains told him they were protesting the independent contractor requirement and low wages.  Accordingly, Matthews and Mains linked the resistance to the independent contractor requirement with their concerted union activity of picketing the Respondent™s main entrance and the Respondent was aware of that linkage.  In these circumstances, the judge properly found that the Respondent™s discharge of Matthews violated Sec. 8(a)(3), as well as Sec. 8(a)(1) of the Act. Member Hurtgen does not pass on the issue whether the discharge of Matthews was violative of Sec. 8(a)(3).  In finding this violation, the judge relied on Matthews™ testimony that he was told that he was dis-charged for refusing to sign an independent contractor agreement.  However, there is no evidence that such refusal was sponsored or en-couraged by the Union.  Although there were picket signs containing the name of the Union, the evidence shows that Matthews was fired for refusing to sign the agreement, not for engaging in the picketing.  Ac-cordingly, Member Hurtgen is troubled by the judge™s finding, adopted by the Board majority, that the discharge violated Sec. 8(a)(3).  How-ever, he agrees that the refusal to sign the independent contractor agreement was linked to concerted activity of other employees, and that such refusal was protected by Sec. 7.  Accordingly, Member Hurtgen would find that the discharge violated Sec. 8(a)(1), and he would not pass on the 8(a)(3) allegation. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, G. M. Mechanical, Incorpo-rated, Covington, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order.   Thomas M. Randazzo, Esq., for the General Counsel. Darryl M. Kates and G. Randall Ayers, Esqs. (Dinsmore    & Shohl LLP), of Cincinnati, Ohio, for the Respondent.   DECISION STATEMENT OF THE CASE ROBERT T. WALLACE, Administrative Law Judge. This case was tried in Stubenville, Ohio, on May 13, 1997. The charges were filed on September 4 and 5, 1996,1 and a consolidated complaint was issued on December 20, 1996. The complaint alleges that Respondent violated (1) Section 8(a)(1) of the National Labor Relations Act by coercively in-forming an employee that he had been discharged for engaging in protected union activity and (2) Section 8(a)(3) and (1) by discharging three employees for engaging in such activity. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent, I make the follow-ing FINDINGS OF FACT I. JURISDICTION The Respondent, an Ohio corporation with an office in Cov-ington, Ohio, is a commercial contractor in the construction industry at jobsites throughout various States, including Ohio. During the past 12 months it performed services valued in ex-cess of $50,000 in States other than Ohio. It admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Discharge of Mains and Matthews In early July David Mains, a member of the Union with 5 years™ experience as a sheet metal worker, asked Respondent™s president (Gerald Miller) for a job, without identifying himself as a union member. The latter told him to report to Foreman  The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  1 All dates are in 1996 unless otherwise indicated.   326 NLRB No. 13  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36Doug Blimker with his ﬁresumeﬂ at
 a construction (Plaza) site 
in Clairesville, Ohio. He did so on the next day and Blinker, 
after looking at the resume, inquired whether Mains would 
cross an IBEW picket line in place at the site. When Mains 
said, ﬁYes,ﬂ Blimker said he would send the resume to Miller. 
Miller called Mains on July 18, and told him he was hired at 
$9 an hour to do sheet metal work
 at a ﬁWalmartﬂ site in the 
Plaza project. He reported on the following day and worked 

there until the sheet metal work
 was completed about a month 
later. Admittedly the work was performed well. 
From about July 22 he and other employees had experienced 
considerable pressure from management to sign an agreement 
purporting to make them ﬁindependent contractors.ﬂ
2 The pres-
sure included threats to withhold 
paychecks, and in at least one 
case a fellow worker (Rodney Ac
kles) went 3 weeks without 
receiving a check. Mains avoi
ded signing and explained to 
other employees (including laborer Terry Matthews
3) that under 
the agreement they would not be compensated for job-related 
injuries or be eligible for unemployment benefits. 
Anticipating that he might be laid off when the sheet metal 
work was done, Mains called President Miller and inquired 
about the matter. Miller asked if he had any plumbing experi-
ence. When Mains said ﬁNone,ﬂ
 Miller (who was being pressed to complete extensive plumbing work at the site) offered him a 
job as a plumbers™ aide (laborer). 
Mains accepted and, on August 
21, he reported to Plumbing 
Foreman Doug Neuman, and was assigned to assist plumbers 
working on the ﬁLowesﬂ building. 
Mains worked as a laborer for 2 days, always under the di-
rection of Neuman and ot
her experienced plumbers. 
On Friday, August 23, Mains and Matthews arrived at the 
site at 6 a.m., an hour before 
their scheduled start time. They 
carried signs bearing the legend, ﬁSheet Metal Workers Local 
33 Protests Against Substandard Wagesﬂ and proceeded to 
picket at the main entrance. While they did so many other em-
ployees, including foremen, saw th
em as they drove into the 
site. Mains and Matthews ended their 
demonstration at 6:50 a.m. 
and reported to Neuman at their 
scheduled start time of 7 a.m. 
He asked why they had picketed
. Mains told him they were 
protesting the independent cont
ractor requirement and low 
wages. The conversation ended at
 that point and he assigned them to work together moving pipe in an area apart from other 
employees. They completed that task at about 9 a.m., where-
upon Neuman again assigned them 
to work together, this time 
laying a gas pipeline on the roof of a building (Staples) under 

construction. After showing them where the gasline was to run, 
he departed. They spent the morning gleaning parts and other 
materials needed for the job from sources located throughout 
the whole construction site. They worked without supervision 
and with no other employees pres
ent on or in the building; and 
                                                          
                                                           
2 As seen from Exhs. R2 through 5, Respondent™s practice was to 
hire workers ab initio as ﬁindepende
nt contractors,ﬂ have them submit 
invoices for time put in at stipulated hourly rates, and pay them the 
exact total (i.e., rate times hours) with no deductions for social security 

or other matters. Indeed, there is no indication that Respondent ever 
asked prospective workers for their 
social security numbers or tax 
deductions. Instead, it simply asked for ﬁresumesﬂ listing experience 
and addresses.
 Pressure to sign independent contractor agreements 
occurred after work began. It does not here contest the
 status of the alleged discriminatees as employees
 within the meaning of the Act.
  3  Matthews began to work for Respondent on July 22 at $6 an hour
.  no one came to tell them when to go to lunch or when to leave. 
At 4 p.m. they came down to report completion of the job. 
Finding no other employees around and the trailer-office 
locked, they left the site. 
When Mains reported to work on the following Monday 
morning, Foreman Steve Bernar
d told him he and Matthews were laid off. Mains asked why 
and Bernard replied, ﬁI cannot 
tell you why . . . I don™t know.ﬂ Mains went to an office trailer 
where he called President Miller and sought an explanation. 
Miller told him that he and Matthews had not done enough 
work on Friday and that he could not justify keeping them. In 
response to Mains™ protest, Miller asked if he had been on the 
picket line on Friday. When Mains said, ﬁyes,ﬂ Miller replied: 

ﬁWell that™s dealing with the union and
ŒŒand we like to have 
no parts of the union, and this is
 just one less problem I have to 
deal with.ﬂ With that comment, Miller hung up. 
Matthew™s experience on Monday morning was somewhat 
different. On arriving, he found Supervisor Neuman sitting in a 
truck. The latter greeted him with the comment: ﬁYou guys 
didn™t get enough work done on Friday,ﬂ and then told him he 
could not go to work unless he 
signed the independent contrac-
tor agreement. Urging him to do so, Neuman added that he 

would call and urge Miller to 
put him on ﬁthe full steady pay-
roll.ﬂ Matthews refused and left. 
Mains and Matthews were neve
r recalled from ﬁlayoff.ﬂ 
By virtue of the foregoing fa
cts, most of which are undis-puted, I find that the General 
Counsel has established a prima 
facie case in support of
 the allegations in the complaint. The 
picketing by Mains and Matthews was clearly an action pro-
tected under the Act. It was contemporaneously observed by 
Supervisor Neuman and was imme
diately followed by his iso-
lating the picketers from other employees
ŒŒa classic initial 
reaction of employers harbori
ng antiunion animus. And shortly 
thereafter both were terminated assertedly with President Miller 
telling Mains it was for union ac
tivism and Supervisor Neuman 
telling Matthews it was for his resisting imposition of inde-
pendent contractor status. 
Accordingly, it is incumbent 
on Respondent to present per-
suasive evidence that the disc
harges had nothing to do with 
protected activity or would have occurred in any event.
4 I am not persuaded. 
Two individuals testified on behalf of the Respondent, Presi-
dent Miller and Project Manager William Eicher. Eicher claims 
Foreman Neuman called him at 
about 2:30 p.m. on August 23 
complaining that Mains and Matthews were paying no attention 
to his (Neuman™s) directions in laying the roof gasline. Assert-
edly Eicher instructed Neuman to get rid of them if need be and 
Neuman replied that ﬁI™m just 
gonna have to think about it.ﬂ 
For his part, Miller recounts that he decided on the layoff af-
ter receiving a call on Saturday, August 24, wherein Neuman 
reported that Mains and Matthews had taken too long on and 
had so messed up the roof pipeline
 job that it had to be redone. 
When Mains called on Monday morn
ing, Miller claims to have 
told Mains he was being laid off due to poor work performance 
on Friday.
5 Miller recalls that he was very busy at the time and 
cut short any further conversation by hanging up. 
   4 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982)
.  5 At another point in his testimony Miller states that the decision to 
terminate Mains and Matthews was Neuman™s  ﬁcall.ﬂ
  G. M. MECHANICAL, INC. 37Both Miller and Eicher assert that Neuman did not mention 
the picketing in his phone calls. They also claim to have 
learned about the picketing onl
y long after Mains and Matthews 
were discharged. 
I decline to credit Miller and 
Eicher. Instead, I find probable that either or both were c
ontemporaneously advised of the 
picketing and had instructed Fo
reman Neuman to create a pre-
text for discharge of Mains and 
Matthews. In this regard, I note that their sudden reassignment was 
to a substantial job (erecting 
a gas pipeline) and that they we
re left alone to do it without 
supervision. This despite the fa
ct that both were known to have 
no plumbing experience and had previously been working as 

laborers under the direction of experienced plumbers, Mains for 
only 2 days. Further, the unexplai
ned failure to call Neuman as 
a witness, the one most knowledgeable of why they were so 
reassigned, warrants an inferenc
e that his testimony would not 
have been supportive of th
e Miller/Eicher accounts.6 In these circumstances, and in 
view of their apparent candor, 
I credit (1) Mains™ statement that Miller told him he was termi-

nated for supporting the Union and (2) Matthews™ undisputed 
testimony that Foreman Neuman 
told him he was discharged 
for refusing to sign the indepe
ndent contractor agreement. 
Accordingly, I find Respondent
 coercively informed em-
ployee Mains that he had been discharged for engaging in pro-
tected union activity in violation of Section 8(a)(1) and (2) 
unlawfully discriminated agai
nst employees Mains and Mat-
thews by discharging them for such activity. 
B. Discharge of Gombos
 Randy Gombos, an organizer for the Union, appeared at the 
Clairesville jobsite on Wednesday, August 28, 2 days after 
Mains and Matthews were termin
ated. President Miller was on 
site and Gombos, without reveal
ing his union affiliation, asked 
him for a job. 
In response to Miller™s inquiry Gombos told him he had 7 
years™ experience as a sheet metal worker. Miller asked if he 
was available for a job on a Hampton Inn being built in Colum-
bus, Ohio. When Gombos said, ﬁy
es,ﬂ Miller asked for identifi-
cation dataŒand wrote it down on a note pad. He told Gombos 
he would receive $7 an hour, be given a hotel room in Colum-
bus and receive a $12 a day food allowance. He then instructed 
Gombos to report to Project Superintendent Eicher at the site at 
7 a.m. on the next day; and he drew on the back of his business 

card a map indicating where the site was in relation to the Co-
lumbus airport and handed it to Gombos. 
Gombos reported as instructed where he met Eicher in the 
early morning. After exchanging introductions, Eicher told him 
that his roommate at the ho
tel would be Plumbing Foreman 
Scott Winters, and that Winters had a company credit card and 
would take care of him. Eicher then took him to an area where 
there was a large amount of duct 
material. He told Gombos to 
begin installation and gave him a phone number to call for any 

needed equipment or supplies, with an assurance that his re-
quests would be taken care of ri
ght away. Promptly thereafter 
Eicher left him alone and returned to his offsite office. Gombos 

proceeded to assemble the ductwork below lines where it was 
to be hung. When the lunchbreak began at 12:30 p.m., Gombos first went to his car where he donned a T-shirt and cap bearing the 
union logo and then went to an area where three other employ-
                                                          
                                                           
 6 Golden State Bottling Co. v. NLRB
, 414 U.S. 168 at 174 (1973); 
Martin Luther King  Sr. Nursing Center
, 231 NLRB 15 at fn. 1 (1977).
 ees, including Foreman Winters 
were eating. Introducing him-
self as a union organizer, he 
then addressed their concerns 
about wages and benefits, incl
uding independent contractor 
status. Winters interrupted saying
:  ﬁYou know I have to advise 
the company that you™re here.ﬂ  Gombos replied: ﬁDo what you 
have got to do, just do me a favor, walk don™t run, because 
you™re not covered under Workers Comp and I don™t want to 
see you fall and get hurt because it won™t be paid for.ﬂ Every-
one chuckled, and Winters left. 
Gombos continued his presen-
tation and at the end of the break he and the others went back to 
work. 
About 20 minutes later, Eicher arrived at the site, went di-
rectly to where Gombos was wo
rking, and ordered him off the 
site immediately. Gombos asked: ﬁWhy,ﬂ and Eicher replied: 

ﬁYou didn™t fill out any paperwork . . . tan application, a re-
sume, a W-2 . . . you™re not an employee.ﬂ When Gombos 
asked for an opportunity to do so
 and volunteered to complete it 
on the spot, Eicher gave him another reason for ordering him 

off the site, stating: ﬁThere™s no foreman here [and] you can™t 
be working out here without a 
foreman.ﬂ Gombos made a fur-
ther inquiry. He asked if he wa
s being discharged because of 
his union activity during lunchtime. Eicher answered: ﬁI don™t 
know what you™re talking about. . . . that don™t have nothing to 
do with it.ﬂ Gombos had a final question. He asked: ﬁWho™s 
telling you to run me off?ﬂ Eicher replied: ﬁWell Gerald 

[MillerŒŒsaid you didn™t have your paperwork . . . and [had] to 
go.ﬂ At that point, Gombos gathered
 his things and left the site. 
While Miller concedes that 
on August 28 he agreed to pay 
Gombos $7 an hour, gave him Eicher™s name and directions to 
the Hampton Inn construction site, he denies ever hiring him 
stating that he merely made a jo
b offer contingent on receipt of 
a resume from which he could check references. Also, he 
claims he made no arrangement
 for Gombos™ housing or ex-penses because sheet metal installation at the site was not to 
begin for ﬁa week or twoﬂ and no foreman had been designated. 
As to events on August 29, Mill
er claims that ﬁsometimeﬂ in 
the morning he was advised that
 ﬁsomeoneﬂ had called his of-
fice in Covington (Ohio) statin
g that the Hampton Inn job had 
shut down, and that he telephoned Eicher and told him to go to 
the site and investigate.
7 Continuing, he states that Eicher called 
back later in the day and reported there had been no shutdown, 
that a job applicant named ﬁGom
bos . . . [who] ‚wasn™t hired 
in™ . . . just had a meeting, at 
break[time]ﬂ and that he had sent 
Gombos home because he didn™t have any paperwork.
8 Eicher claims he had no prior 
knowledge that Gombos would 
come to the Hampton Inn site on August 29. Assertedly, he put 
Gombos to work relying on Gom
bos™ statement that Miller had 
hired him. In addition, he a
ssumed that Miller in sending Gom-
bos intended sheet metal work to
 being immediately and would 
send a foreman for that work wi
thin 3 hours. He denies making 
any hotel arrangements for Gombos. 
Testifying further, Eicher states that about 10:30 a.m., and 
after he returned to his office in Columbus, Miller called and 
 7 Asked by his counsel if Eicher had mentioned Gombos in the call, 
President Miller replied: ﬁI don™t th
ink he did. I™m not positive.ﬂ On 
cross-examination, however, in the 
course of a rambling answer he 
volunteered that  ﬁBill [Etcher] knew, 
from me [emphasis added], that
Œyou know, that he [Gombos] was never supposed to go out there that 
morning and work and everything.ﬂ 
I infer that he suddenly recalled 
having discussed Gombos during the call. 
   8 Miller appears studiously to aviod 
use of the word ﬁunionﬂ in re-
counting what Eicher said about
 Gombos™ lunchtime ﬁmeeting.ﬂ
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38told him to go to the site and find out whether the Hampton Inn 
job had shut down. Assertedly he
 used the occasion to inquire 
of Miller: ﬁBy the way Gerald, [I assume] you™re going to start 

the sheet metal today? . . . [beca
use] you sent a sheet metal man 
. . . Gombos . . . [ who I ] started this morning.ﬂ Also, he claims 
Miller denied having hired Gombos, that he (Eicher) went to 
the construction site, arrived about noon and ordered Gombos 
to leave telling him ﬁyou™re not an employee . . . and no sheet 
metal foreman has been assigned to the job.ﬂ Eicher returned to 
his downtown office, in time to answer a phone call in which he 
told Miller there had been no 
shutdown and that Gombos was 
gone with instructions to send (Miller) a resume. He claims no 

knowledge of Gombos™ speaking a
bout the Union at lunchtime. 
I am singularly unimpressed by the Respondent™s testimony. 
Miller was unable credibly to answer why he had given sheet 
metal worker Gombos written directions to the Hampton Inn 
jobsite if, as he claims, he had merely interviewed Gombos; 
and the significance of his assertion that a ﬁresumeﬂ was a nec-
essary prerequisite to hiring is
 belied by Foreman Eicher™s dis-
inclination to allow Gombos to provide background informa-

tion on site. Also, I find wholly unbe
lievable Eicher™s denial of 
any knowledge of Gumbos™ union activity prior to ordering him 
off the site. On the other hand, Gombos appeared to be a candid witness 
and his testimony includes an 
abundance of truth enhancing 
detail and remained internally consistent after cross-

examination. I conclude that Go
mbos was hired by Miller and 
then ordered discharged by him because he engaged in pro-
tected union activity during the lunchbreak; and that the Re-
spondent™s stated reasons for 
the discharge are pretextual. 
CONCLUSION OF LAW The Respondent violated Section 8(a)(1) and (3) of the Act 
in the particulars and for the re
asons stated above; and its viola-tions have affected, and unless permanently enjoined will con-
tinue to affect, commerce within the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having discriminatori
ly discharged employees, the Respon-
dent must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W.
 Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER The Respondent, G. M. Mechanical, Incorporated, Coving-
ton, Ohio, its officers, agents, successors, and assigns, shall 
                                                          
                                                           
   9 If no exceptions are filed as provide
d by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 1. Cease and desist from 
(a) Coercively informing empl
oyees that they were dis-
charged for protesting perceived 
unfair terms and conditions of employment by picketing. 
(b) Discharging employees for supporting Sheet Metal 
Workers™ International Association, Local 33, AFL
ŒCIO or any 
other union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer David 
E. Mains, Terry Brian Matthews, and Randy Gombos full rein-
statement to their former jobs or
, if those jobs no longer exist, 
to substantially equivalent posi
tions, without prejudice to their seniority or any other rights or privileges previously enjoyed, 
and make them whole for any lo
ss of earnings and other bene-
fits suffered as a result of the discrimination practiced against 
them, in the manner set forth in the remedy section of this deci-
sion. (b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 
days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der.  (d) Within 14 days after service by the Region, post at all of 
its jobsites and offices in Ohio copies of the attached notice 
marked ﬁAppendix.ﬂ10  Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 26, 1996. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   10  If this Order is enforced by
 a judgment of a United States 
court of appeals, the words in the notice reading ﬁPosted by Order of 
the National Labor Relations Boardﬂ 
shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 G. M. MECHANICAL, INC. 39APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 coercively tell you that you will be or are dis-
charged for protesting perceived 
unfair terms and conditions of employment by picketing. 
WE WILL NOT
 discharge or otherwise discipline you for sup-
porting Sheet Metal Workers™ International Association, Local 
33, AFLŒCIO or any other union. 
WE WILL NOT
  in any like or related manner interfere with, re-
strain, or coerce you for exercising rights guaranteed you by 
Section 7 of the Act. 
WE WILL 
offer David E. Mains, Terry Brian Matthews, and 
Randy Gombos full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or privi-
leges previously enjoyed, and ma
ke them whole, with interest, 
for any loss of earnings and other benefits suffered as a result 
of the discrimination pr
acticed against them. 
WE WILL 
notify them in writing that we have removed from 
our files any reference to their unlawful discharges and that the 
discharges will not be used against them in any way. 
G. M. M
ECHANICAL  